         Case 1:18-cv-05792-PAE Document 136 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 AMERICAN COUNCIL OF THE BLIND OF
 NEW YORK, INC., MICHAEL GOLFO, and
 CHRISTINA CURRY, on behalf of themselves
 and all others similarly situated,
                                        Plaintiffs,
                        v.
 CITY OF NEW YORK, NEW YORK CITY
 DEPARTMENT OF TRANSPORTATION,                                           18 Civ. 5792 (PAE)
 BILL DE BLASIO, in his official capacity as
 Mayor of the City of New York, and POLLY                                    OPINION &
 TROTTENBERG, in her official capacity as                                     ORDER
 Commissioner of the New York City Department
 of Transportation,
                                        Defendants.



PAUL A. ENGELMAYER, District Judge:

       The Court hereby schedules a telephonic conference for Friday, January 15, 2021, at 2:00

p.m., to discuss the future course of this case. The parties should call into the Court’s dedicated

conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the pound (#)

key. Counsel are directed to review the Court’s Emergency Rules and Practices in Light of

COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures

for telephonic conferences and for instructions for communicating with chambers in advance of

and during the conference.
       Case 1:18-cv-05792-PAE Document 136 Filed 12/28/20 Page 2 of 2




      SO ORDERED.


                                            PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: December 28, 2020
       New York, New York
